DETAILED ACTION
Notice to Applicant
In response to the communication received on 01/07/2021, the following is a Final Office Action for Application No. 16927671.    

Status of Claims
Claims 1-7, 21-38, 63-64 and 67-75 are pending.
Claims 8-20 are cancelled.
Claims 39-62 and 65-66 are withdrawn.
Claims 67-75 are new. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis 
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The database is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, database to inter alia perform the function of identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: database. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, database to inter alia perform the function of identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, see:  Appendix 1 to the October 2019 Update: Subject Matter Eligibility, Life Sciences & Data Processing Examples, October 2019 30, Example 46. Livestock Management.  Therein, the memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 21-38, 63-64 and 67-75 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-7, 21-38, 63-64 and 67-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
retrieving, from a venue data store database, venue information for a plurality of venues, the venue information including at least a geographic location of each of the plurality of venues; creating an affinity score between one or more pairs of venues in the plurality of venues, wherein the affinity score is a function of a spatial proximity between two venues in a pair; creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the affinity score; and identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs.
OR
retrieving, from a venue data store database, venue information for a plurality of venues, the venue information including at least a geographic location of each of the venues, a venue category for each of the venues and temporal check-in data indicative of venues visited by a plurality of venue visitors; 3Appl. No. 16/927,671Docket No.: 8350.0100C Response Dated January 7, 2021Examiner: Gills, Kurtis Reply to Office Action of December 9, 2020TC/A.U. 3623 calculating a geographic distance between one or more pairs of venues; creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the calculated geographic distances; and identifying a neighborhood cluster of using a graph-based clustering algorithm having the graph representation as an input and including a venue in the neighborhood cluster based on a number of check-ins for a given period of time for the venue.
OR
retrieving, from a venue data store database, venue check-in data captured by a plurality of location indicators, the check-in data indicative of venues visited by a plurality of venue visitors; calculating a social similarity score between pairs of venues in the plurality of venues, wherein the social similarity score is based on a comparison of the check-in data for each venue; identifying a neighborhood cluster comprising a plurality of venues based on the social similarity scores between pairs of venues.
i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic database limitation is no more than mere instructions to apply the exception using a generic computer component. Further, identifying a neighborhood cluster by a database is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: database. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, identifying a neighborhood cluster by a database is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0071 wherein the computer systems may comprise one or more processors in communication with memory (e.g., RAM or ROM) via one or more data buses. The data buses may carry electrical signals between the processor(s) and the memory. The processor and the memory may comprise electrical circuits that conduct electrical current.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21-38, 63-64 and 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over Switzer (US 20120066065 A1) hereinafter referred to as Switzer in view of Schiff et al. (US 20120095863 A1) hereinafter referred to as Schiff in further view of Upstill et al. (US 8239130 B1) hereinafter referred to as Upstill.  

Switzer teaches:
Claim 1. A computer-implemented method comprising: 
retrieving, from a venue data store database, venue information for a plurality of venues, the venue information including at least a geographic location of each of the plurality of venues; creating an affinity score between pairs of venues in the plurality of venues, wherein the affinity score is a function of a spatial proximity between two venues in a pair (¶0057 In one embodiment, the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) ; and 
creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the affinity score; and identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs (¶0087 In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). In one embodiment, the groups are defined in part via one or more social networks. For example, a group may be defined based on social distances to one or more users on a social network website, interactions between users on a social network website, and/or common data in social network profiles of the users in the social network website. ¶0416 In one embodiment, the aggregation (317) is formed separately for different types of transactions, such as transactions .
Although not explicitly taught by Switzer, Schiff teaches in the analogous art of analyzing data sets and providing personalized recommendations:
identifying a neighborhood cluster (¶0048 Other inputs into the retrieval module 410 may include current entity data 401-B, user and/or "high affinity" user data 401-C, and filters 401-D. User data, including "high affinity" user data, may include demographic information, such as age, residence, gender, ethnicity, and other information. "High affinity" user data may include cluster demographic data, for example, observed trends of preferred venues amongst a cluster demographic, such as age or gender….). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” and Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048); and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer at least the above cited paragraphs, and Schiff at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 
Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the affinity score; and identifying a neighborhood cluster using a graph-based clustering algorithm having the plurality of venues, the affinity scores in the graph representation as inputs (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected travel destination of a user, user reviews (e.g., "star" ratings), or using other criteria, and the scores are combined or otherwise aggregated to generate a combined score for each remaining identified POI C.17 L.57 The medium 312 includes a business directory 340, a search engine 342, a locality database 343, a code generator 344, a rating application 346, and a clustering module 347. The search engine 342 includes a map search module 345. The business directory 340 stores information identifying POIs and geographic coordinates associated with each identified POI, as well as disambiguation information where multiple business share a same address. C.29 L.2 this assumption may begin to break down when the map scale does not exceed a certain threshold, such as where the user is looking at a map of a very large area instead of a map of a neighborhood, or a cluster of neighborhood within a walkable distance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Switzer teaches:
Claim 2. The method of claim 1 further comprising: creating an affinity matrix containing an entry for each pair of venues (¶0142 cardholders may register in a program to receive offers, such as promotions, discounts, sweepstakes, reward points, direct mail coupons, email coupons, etc. The cardholders may register with issuers, or with the portal (143) of the transaction handler (103). Based on the transaction data (109) or transaction records (301) and/or the registration data, the profile generator (121) is to identify the clusters of cardholders and the values representing the affinity of the cardholders to the clusters. Various entities may place bids according to the clusters and/or the values to gain access to the cardholders, such as the user (101). For example, an issuer may bid on access to offers; an acquirer and/or a merchant may bid on customer segments. An auction engine receives the bids and awards segments and offers based on the received bids. Thus, customers can get great deals; and merchants can get customer traffic and thus sales. ¶0223 the transaction handler (103) provides an indication of categories of services or products for which the purchase details (169) are requested; and the merchant or retailer is to report only the items .

Switzer teaches:
Claim 3. The method of claim 2 wherein an entry in the affinity matrix for any pair of venues is 0 if one venue in the pair is not one of the m closest venues to the other venue in the pair and is otherwise a function of the spatial proximity between the venues in the pair (¶0436 the aggregated spending profile (341) may include a set of distance measures to the centroids of the clusters. The distance measures may be defined based on the variable values (323, 324, . . . , 325), or based on the factor values (344). The factor values of the centroids of the clusters may be estimated based on the entity ID (e.g., 322) that is closest to the centroid in the respective cluster.).

Switzer teaches:
Claim 4. The method of claim 3 wherein the m closest venues may be determined by factors other than straight-line distance (¶¶0471-0473 In one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services. For example, a set of standardized clusters can be formulated for people who have shopped, for example, at home improvement stores. The cardholders in the same cluster have similar spending behavior. In one embodiment, the tendency or likelihood of a user (101) being in a particular cluster (i.e. the user's affinity to the cell) can be characterized using a value, based on past purchases. The same user (101) may have different affinity values for different clusters. For example, a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has a first value representing affinity of the cardholder to a first cluster may have a second value representing affinity of the cardholder to a second cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to the electronics cluster is high.).

Switzer teaches:
Claim 5. The method of claim 2 wherein an entry in the affinity matrix for any pair of venues is 0 if one venue in the pair is not within a threshold distance of the other venue in the pair and is otherwise a function of the spatial proximity between the venues in the pair (¶0437 Other variables can be used in place of, or in additional to, the .

Switzer teaches:
Claim 6. The method of claim 5 wherein the threshold distance may be determined by factors other than straight-line distance (¶0437 Other variables can be used in place of, or in additional to, the variables (311, 313, 315) illustrated in FIG. 2. For example, the aggregated spending profile (341) can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site for offline purchases. When such variables are used, the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions).

Switzer teaches:
Claim 7. The method of claim 1: wherein the venue information further includes a venue category; and wherein the affinity scores between pairs of venues is further a function of the venue category (¶0223 the transaction handler (103) provides an indication of categories of services or products for which the purchase details (169) are requested; and the merchant or retailer is to report only the items that are in these categories. In one embodiment, the portal (143) of the transaction handler (103) is to ask the merchant or the retailer to indicate whether the purchased items include a set of items required for the redemption of the offers.).

Switzer teaches:
Claim 21. The method of claim 1 further comprising: using the neighborhood cluster as the basis for public surveillance and crime prediction (¶0352 Peripheral devices (412) may be connected and/or communicate to I/O interfaces (408) and/or other facilities of the like such as network interfaces (410), storage interfaces (409), and/or the like. Peripheral devices (412) may be audio devices, cameras, dongles (e.g., for copy protection, ensuring secure transactions with a digital signature, and/or the like)).


Switzer teaches:
a venue category for each of the venues and temporal check-in data indicative of venues visited by a plurality of venue visitors; calculating a geographic distance between one or more pairs of venues; creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the calculated geographic distances; and identifying a neighborhood cluster of using a graph-based clustering algorithm having the graph representation as an input and including a venue in the neighborhood cluster based on a number of check-ins for a given period of time for the venue (¶0113 When the advertisement and the corresponding transaction both occur in an online checkout process, a website used for the online checkout process can be used to correlate the transaction and the advertisement. However, the advertisement and the transaction may occur in separate processes and/or under control of different entities (e.g., when the purchase is made offline at a retail store, whereas the advertisement is presented outside the retail store). In one embodiment, the correlator (117) uses a set of correlation criteria to identify the transactions that can be considered as the results of the advertisements).
Although not explicitly taught by Switzer, Schiff teaches in the analogous art of analyzing data sets and providing personalized recommendations:
number of check-ins for a given period (¶0039 For physical locations or events, the personalized recommendations system may use GPS in addition with other signals, such as indication to attend an event, to determine a location someone has visited without their explicit statement to do so. If the user is not explicit, noisy information about the GPS and the GPS' accuracy may still be used to improve results. For example, in the simplest case, if the GPS does not have sufficient resolution to know which of 4 stores a user is at, but the user has checked in at one of the 4 stores before, it is much more likely the user is at the entity the user has checked in. As a more sophisticated example, if personalized recommendations system have 10 different GPS readings from different periods of time, personalized recommendations system may look at the intersection of those readings, factoring in GPS noise, to determine where the user has actually been going….). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer for the following reasons: 

(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” and Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048); and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer at least the above cited paragraphs, and Schiff at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 
Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
calculating a geographic distance between one or more pairs of venues; creating a graph representation of the plurality of venues, the graph representation having edges weighted based on the calculated geographic distances; and identifying a neighborhood cluster of using a graph-based clustering algorithm having the graph representation as an input (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected travel destination of a user, user reviews (e.g., "star" ratings), or using other criteria, and the scores are combined or otherwise aggregated to generate a combined score for each remaining identified POI C.17 L.57 The medium 312 includes a business directory 340, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048), and Upstill C.57 L.10 teaches in response to receiving the user's rating, or at other times, a different POI may be identified that other users in the cluster have rated highly; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Switzer teaches:
Claim 23. The method of claim 22 wherein patterns of the venue category information for the plurality of venues are identified, such that a mix of venues selected for inclusion in the neighborhood cluster are emblematic of a certain neighborhood type (¶0087 In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). In one embodiment, the groups are defined in part via one or more social networks. For example, a group may be defined based on social distances to one or more users on a social network website, interactions between users on a social network website, and/or common data in social network profiles of the users in the social network website. ¶0416 In one embodiment, the aggregation (317) is formed separately for different types of transactions, such as transactions made online, offline, via phone, and/or "card-present" transactions vs. "card-not-present" transactions, which can be used to identify the spending pattern differences among different types of transactions.).

As per claim 24, the method tracks the method of claim 1 resulting in substantially similar limitations.  The same cited prior art and rationale of claim 1 are applied to claim 24.  Additional limitations are as follows, however:  
Switzer teaches:
venue check-in data captured by a plurality of location indicators, the check-in data indicative of venues visited by a plurality of venue visitors; calculating a social similarity score between pairs of venues in the plurality of venues, wherein the social similarity score is based on a comparison of the check-in data for each venue; identifying a neighborhood cluster comprising a plurality of venues based on the social similarity scores between pairs of venues (¶0087 In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user .
Although not explicitly taught by Switzer, Schiff teaches in the analogous art of analyzing data sets and providing personalized recommendations:
venue check-in data (¶0037 Together with location data such as a direct check-in 301-C that provides raw location data, along with the inferred check-in 302 determined by real-time textual data, a sentiment analysis 330 is performed. The sentiment analysis 330 maps the venue from the raw location data (e.g., check-in) with the venue from the real-time data processed using natural language processing (e.g., inferred check-in) to determine whether the user had a positive or negative experience.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” and Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048); and 

Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the analyzing data sets and providing personalized recommendations of Schiff with the system for segmenting customers of Switzer.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Switzer teaches:
Claim 25. The method of claim 24 further comprising: retrieving, from the venue data store database, a venue category for each of the venues; and wherein the social similarity score between pairs of venues is further a function of the venue category (¶0087 In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). In one embodiment, the groups are defined in part via one or more social networks. For example, a group may be defined based on social distances to one or more users on a social network website, interactions between users on a social network website, and/or common data in social network profiles of the users in the social network website.).

Switzer teaches:
Claim 26. The method of claim 24 wherein the neighborhood cluster is identified using spectral clustering (¶0418 For example, a cluster analysis (329) can identify a set of clusters and thus cluster definitions (333) (e.g., the locations of the centroids of the clusters). In one embodiment, each entity ID (322) is represented as a point in a mathematical space defined by the set of variables; and the variable values (323, 324, . . . , 325) of the entity ID (322) .

Switzer teaches:
Claim 27. The method of claim 24: wherein the venue information further includes a venue category information for each venue; and wherein the neighborhood cluster is further identified based on the venue category for each venue (¶0087 In one embodiment, the user tracker (113) determines certain characteristics of the user (101) to describe a type or group of users of which the user (101) is a member. The transaction profile of the group is used as the user specific profile (131). Examples of such characteristics include geographical location or neighborhood, types of online activities, specific online activities, or merchant propensity. In one embodiment, the groups are defined based on aggregate information (e.g., by time of day, or household), or segment (e.g., by cluster, propensity, demographics, cluster IDs, and/or factor values). In one embodiment, the groups are defined in part via one or more social networks. For example, a group may be defined based on social distances to one or more users on a social network website, interactions between users on a social network website, and/or common data in social network profiles of the users in the social network website.).

As per claim 28, the method tracks the method of claim 23 resulting in substantially similar limitations.  The same cited prior art and rationale of claim 23 are applied to claim 28. 

Switzer teaches:
Claim 29. The method of claim 26 wherein the venue information includes check-in times, further comprising: including venues in the neighborhood cluster based on a number of check- ins for a given period of time for the venue (¶0082 In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator 

Switzer teaches:
Claim 30. The method of claim 24 further comprising: visualizing the neighborhood cluster on a map (¶0418 For example, a cluster analysis (329) can identify a set of clusters and thus cluster definitions (333) (e.g., the locations of the centroids of the clusters). In one embodiment, each entity ID (322) is represented as a point in a mathematical space defined by the set of variables; and the variable values (323, 324, . . . , 325) of the entity ID (322) determine the coordinates of the point in the space and thus the location of the point in the space. Various points may be concentrated in various regions; and the cluster analysis (329) is configured to formulate the positioning of the points to drive the clustering of the points. In other embodiments, the cluster analysis (329) can also be performed using the techniques of Self Organizing Maps (SOM), which can identify and show clusters of multi-dimensional data using a representation on a two-dimensional map.).

Switzer teaches:
Claim 31. The method of claim 24 further comprising: using the neighborhood cluster as the basis for targeted marketing (¶0287 In one embodiment, the portal (143) is configured with a user interface to receive specification of offers (186) and offer rules (203) formulated based on the segment data (217). For example, different offers (186) can be designed to target customers in different customer segments (e.g., 221-225).).

Switzer teaches:
Claim 32. The method of claim 24 further comprising: calculating a neighborhood quality score based on the presence of the neighborhood cluster (¶0255 FIG. 12 shows a value and need based segmentation technique .

Switzer teaches:
Claim 33. The method of claim 24 further comprising: using venue check-in data to make recommendations for venues in the neighborhood cluster or for additional venues similar to those in the neighborhood cluster (¶0182 In one embodiment, an incentive program is created on the portal (143) of the transaction handler (103). The portal (143) collects offers from a plurality of merchants and stores the offers in the data warehouse (149). The offers may have associated criteria for their distributions. The portal (143) and/or the transaction handler (103) may recommend offers based on the transaction data (109).).

Switzer teaches:
Claim 34. The method of claim 33 wherein the recommendation for venues is visualized on a map (¶0418 For example, a cluster analysis (329) can identify a set of clusters and thus cluster definitions (333) (e.g., the locations of the centroids of the clusters). In one embodiment, each entity ID (322) is represented as a point in a mathematical space defined by the set of variables; and the variable values (323, 324, . . . , 325) of the entity ID (322) determine the coordinates of the point in the space and thus the location of the point in the space. Various points may be concentrated in various regions; and the cluster analysis (329) is configured to formulate the positioning of the points to drive the clustering of the points. In other embodiments, the cluster analysis (329) can also be performed using the techniques of Self Organizing Maps (SOM), which can identify and show clusters of multi-dimensional data using a representation on a two-dimensional map.).

Switzer teaches:
Claim 35. The method of claim 24 further comprising: using the neighborhood cluster as the basis for urban planning (¶0057 In one embodiment, the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user .

Switzer teaches:
Claim 36. The method of claim 24 further comprising: using the neighborhood cluster as a component of real estate or business analytics (¶0057 In one embodiment, the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user (101) in making purchases. In one embodiment, the transaction profiles (127) include information about what the user (101) owns, such as points, miles, or other rewards currency, available credit, and received offers, such as coupons loaded into the accounts of the user (101). In one embodiment, the transaction profiles (127) include information based on past offer/coupon redemption patterns. In one embodiment, the transaction profiles (127) include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location (retail) from the address of the account holder(s), etc.).

Switzer teaches:
Claim 37. The method of claim 24 further comprising: using the neighborhood cluster as the basis for investment decisions (¶0039 In one embodiment, the intelligence information is provided in real time via a portal of the transaction handler to facilitate the provision of targeted advertisements to the customer across multiple channels. The ability to deliver targeted advertisements increases the relevancy of the advertisements to customers and increases return on investment by allowing advertisers to reach their desired audience and allowing, for example, search engines to improve click-through rates).

As per claim 38, the method tracks the method of claim 21 resulting in substantially similar limitations.  The same cited prior art and rationale of claim 21 are applied to claim 38. 

Switzer teaches:
Claim 63. The method of claim 1 wherein the pairwise affinity score is calculated between pairs of venues where one venue of the pair is one of the m closest venues to the other venue in the pair (¶¶0471-0473 In one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services. For example, a set of standardized clusters can be formulated for people who have shopped, for example, at home improvement stores. The cardholders in the same cluster have similar spending behavior. In one embodiment, the tendency or likelihood of a user (101) being in a particular cluster (i.e. the user's affinity to the cell) can be characterized using a value, based on past purchases. The same user (101) may have different affinity values for different clusters. For example, a set of affinity values can be computed for an entity, based on the transaction records (301), to indicate the closeness or predilection of the entity to the set of standardized clusters. For example, a cardholder who has a first value representing affinity of the cardholder to a first cluster may have a second value representing affinity of the cardholder to a second cluster. For example, if a consumer buys a lot of electronics, the affinity value of the consumer to the electronics cluster is high).

Switzer teaches:
Claim 64. The method of claim 1 wherein the pairwise affinity score is calculated between pairs of venues where one venue of the pair is within a threshold distance of the other venue in the pair (¶0437 Other variables can be used in place of, or in additional to, the variables (311, 313, 315) illustrated in FIG. 2. For example, the aggregated spending profile (341) can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site for offline purchases. When such variables are used, the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions).

Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
Claim 67. The method of claim 1: wherein the venue information further includes a venue category; and wherein the neighborhood cluster is identified by identifying geographic groups of venues emblematic of a certain neighborhood type, based on the venue categories (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048), and Upstill C.57 L.10 teaches in response to receiving the user's rating, or at other times, a different POI may be identified that other users in the cluster have rated highly; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
Claim 68. The method of claim 1 further comprising: visualizing the neighborhood cluster on a map (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected travel destination of a user, user reviews (e.g., "star" ratings), or using other criteria, and the scores are combined or otherwise aggregated to generate a combined score for each remaining identified POI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048), and Upstill C.57 L.10 teaches in response to receiving the user's rating, or at other times, a different POI may be identified that other users in the cluster have rated highly; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Switzer teaches:
Claim 69. The method of claim 1 further comprising: using the neighborhood cluster as the basis for targeted marketing (¶0039 The ability to deliver targeted advertisements increases the relevancy of the advertisements to customers and increases return on investment by allowing advertisers to reach their desired audience and allowing, for example, search engines to improve click-through rates).

Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
Claim 70. The method of claim 1 further comprising: calculating a neighborhood quality score based on the presence of the neighborhood cluster (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected travel destination of a user, user reviews (e.g., "star" ratings), or using other criteria, and the scores are combined or otherwise aggregated to generate a combined score for each remaining identified POI C.2 L.7 enhanced identification technique, these smaller, good quality, neighborhood businesses may be promoted in the search engine results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 

(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048), and Upstill C.57 L.10 teaches in response to receiving the user's rating, or at other times, a different POI may be identified that other users in the cluster have rated highly; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Although not explicitly taught by Switzer in view of Schiff, Upstill teaches in the analogous art of enhanced identification of interesting points-of-interest:
Claim 71. The method of claim 1 further comprising: using venue check-in data to make recommendations for venues in the neighborhood cluster or for additional venues similar to those in the neighborhood cluster (Fig. 4 and C.3 L.24 The scores for the remaining identified POIs are determined from the databases associated with the selected geographic areas. The scores may be adjusted or weighted using a fall-off function based on their distance to the target location, based on their proximity to an expected travel destination of a user, user reviews (e.g., "star" .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes analyzing data sets and providing personalized recommendations of Switzer in view of Schiff for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Switzer ¶0003 teaches that it is desirable to mine data for specific advertising goals such as to provide targeted offers to account holders; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Switzer teaches ¶¶0471-0473 wherein “in one embodiment, a set of clusters are standardized to represent the predilection of entities in various groups for certain products or services,” Schiff teaches check-in affinities (see ¶0037, ¶0039, and ¶0048), and Upstill C.57 L.10 teaches in response to receiving the user's rating, or at other times, a different POI may be identified that other users in the cluster have rated highly; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Switzer in view of Schiff at least the above cited paragraphs, and Upstill at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced identification of interesting points-of-interest of Upstill with the system for segmenting customers that includes DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Switzer teaches:
Claim 72. The method of claim 71 wherein the recommendation for venues is visualized on a map (¶0418 the cluster analysis (329) can also be performed using the techniques of Self Organizing Maps (SOM), which can identify and show clusters of multi-dimensional data using a representation on a two-dimensional map.).

Switzer teaches:
Claim 73. The method of claim 1 further comprising: using the neighborhood cluster as the basis for urban planning (¶0313 the portal (143) provides a visualization tool to allow its user to see the location, size, and shape of segments (e.g. 221-225) in the segmentation space (210) and to further explore related profile information, such as clusters of data based on GeoCodes, proximity, transaction volumes, spending patterns, zip codes, customers, stores, etc).

Switzer teaches:
Claim 74. The method of claim 1 further comprising: using the neighborhood cluster as a component of real estate or business analytics (¶0049 such as merchant data that relates to the location, business, products and/or services of the merchants that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341).).

Switzer teaches:
Claim 75. The method of claim 1 further comprising: using the neighborhood cluster as the basis for investment decisions (¶0039 The ability to deliver targeted advertisements increases the relevancy of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KURTIS GILLS/Primary Examiner, Art Unit 3623